Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 1 of 9 PageID #: 698




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ZOPPAS INDUSTRIES DE MEXICO, S.A.                 )
DE C.V.,                                          )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                         )   C.A. No. 18-1693-CFC
                                                  )
BACKER EHP INC.,                                  )
                                                  )
              Defendant.                          )


                           REPORT AND RECOMMENDATION

        Presently pending before the Court is a Motion for Leave to File an Amended Complaint

 filed by Plaintiff Zoppas Industries de Mexico, S.A. de C.V. (D.I. 36.) As announced at the

 hearing on December 3, 2020, I recommend GRANTING the motion.                     My Report and

 Recommendation was announced from the bench at the conclusion of the hearing as follows:

                       This is my Report and Recommendation on Plaintiff’s
               motion to amend. (D.I. 36.) I will not be issuing a separate written
               report, but I will issue a written Report and Recommendation that
               incorporates a transcript of my oral ruling today.

                       I want to emphasize before I begin that, while I’m not issuing
               a separate opinion, we have followed a full process for making the
               decision that I’m about to state. As I mentioned earlier, I have
               reviewed the proposed first amended complaint [and] the parties’
               briefing on the motion to amend and accompanying exhibits, and we
               heard argument today. Among other things, I also reviewed the
               transcript of the oral argument on Defendant’s earlier motion to
               dismiss the original complaint, Magistrate Judge Burke’s
               recommendation to grant that motion in part and deny it in part (D.I.
               18), and Judge Connolly’s Memorandum Order adopting Judge
               Burke’s recommendation (D.I. 24). Everything has been carefully
               considered.

                      For the reasons I will discuss, I recommend that Plaintiff’s
               motion to amend be GRANTED.
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 2 of 9 PageID #: 699




                    The relevant procedural history is as follows. Plaintiff
            Zoppas Industries de Mexico, S.A. de C.V. (“ZIM”) filed this action
            on October 29, 2018, against Defendant Backer EHP Inc.
            (“Backer”). (D.I. 1.) Counts One and Two of the original complaint
            set forth claims for misappropriation of trade secrets under the
            Federal Defend Trade Secrets Act and misappropriation of trade
            secrets under the Tennessee Uniform Trade Secrets Act,
            respectively. Count Three set forth a state law claim for unjust
            enrichment.

                   On December 19, 2018, Defendant Backer filed a motion to
            dismiss the complaint in its entirety for failure to state a claim under
            Federal Rule of Civil Procedure 12(b)(6). (D.I. 7.) On December
            5, 2019, Judge Burke issued a Report and Recommendation in
            which he recommended that the motion be granted-in-part and
            denied-in-part. (D.I. 18). Judge Burke recommended dismissing
            the unjust enrichment claim because Plaintiff did not contest
            dismissal.

                    Judge Burke recommended denying Defendant’s motion
            with respect to the federal and state trade secret misappropriation
            claims. As to those claims, Judge Burke rejected Defendant’s
            arguments that the complaint failed to plausibly allege (1) the
            identity of the information that constitutes the trade secrets, (2) that
            the information met the definition of a trade secret, and (3) that
            defendant misappropriated the trade secrets. (Id. at 5-8.)

                   On January 14, 2020, Judge Connolly adopted Judge
            Burke’s Report and Recommendation. (D.I. 24.) The Court entered
            a scheduling order on March 2, 2020. (D.I. 28.)

                     On May 15, 2020, Plaintiff filed the present motion for leave
            to file an amended complaint. Plaintiff attached the proposed first
            amended complaint (“Proposed FAC”) to its motion; a redline
            version is set forth as Exhibit B. (D.I. 36, Ex. B (Proposed FAC).)
            Notably, the Proposed FAC does not add any new claims. It still
            sets forth the two remaining counts: misappropriation of trade
            secrets under the Federal Defend Trade Secrets Act of 2016
            (“DTSA”), 18 U.S.C. § 1836, and misappropriation of trade secrets
            under the Tennessee Uniform Trade Secrets Act (“TUTSA”), Tenn.
            Code Ann. §§ 47-25-1702, et seq. But it does amend certain factual
            allegations in support of those claims. The Proposed FAC has
            removed some of the factual allegations that were set forth in the
            original complaint, and it alleges some new facts that Plaintiff says
            it has learned and/or obtained from Defendant since the litigation
            began.

                                               2
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 3 of 9 PageID #: 700




                    As I will explain in a minute, the outcome of the pending
            motion turns on whether the Proposed FAC plausibly alleges trade
            secret misappropriation. For purposes of that analysis, I will take as
            true the following facts alleged in the Proposed FAC.

                  Plaintiff ZIM is a Mexican company that supplies heating
            elements and systems to companies that incorporate these
            components into end-user products sold to businesses and
            consumers. (Proposed FAC ¶¶ 2, 8.) Defendant Backer is a
            Delaware corporation and a direct competitor of ZIM. (Id. ¶¶ 9, 16.)

                    Both companies supply heating elements that are
            incorporated into household electric ranges. (Id. ¶¶ 2, 16.) Such
            heating elements are subject to certain safety standards such as those
            set forth by UL (formerly Underwriters Laboratories). (Id. ¶ 13.)
            Household electric ranges are subject to standard UL 858. (Id.)

                    In August 2017, UL issued revisions to UL 858 that were
            required to be implemented by June 15, 2018. (Id. ¶ 14.) The
            revisions included the addition of a test that considers the average
            temperature of a dry cast iron pan. (Id.)

                    In November 2015, one of ZIM’s customers, third party
            Whirlpool, Inc. (“Whirlpool”), contacted ZIM to discuss developing
            new heating elements that would comply with Revised UL 858. (Id.
            ¶¶ 3, 17-19.) In order to facilitate and safeguard the exchange of
            confidential information between the parties, they entered into a
            mutual non-disclosure agreement (“NDA”) with an effective date of
            November 1, 2016. Among other things, the NDA prohibited
            Whirlpool from disclosing any of ZIM’s confidential information
            (as defined in the agreement) that ZIM shared with Whirlpool in
            connection with the design project. (Id. ¶¶ 20-23, Ex. A.)

                    Following execution of the NDA, ZIM provided Whirlpool
            with various design options that would comply with Revised UL
            858. For the next thirteen months, ZIM invested substantial time
            and money to engineer, create, and test several different designs and
            prototypes for Whirlpool. ZIM shared information related to its
            design and testing with Whirlpool subject to the terms of the NDA.
            (Id. ¶¶ 25-26.)

                   On November 9, 2017, Whirlpool informed ZIM that it had
            decided not to purchase the new heating elements from ZIM. (Id.
            ¶¶ 28-29.) Whirlpool told ZIM that Whirlpool had instead elected
            to develop Revised UL 858 compliant heating elements with

                                              3
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 4 of 9 PageID #: 701




                Backer, ZIM’s competitor. (Id.) Four days later, on November 13,
                2017, ZIM requested that Whirlpool return or destroy all copies of
                documents that contained ZIM’s confidential information, in
                accordance with the NDA. (Id. ¶ 30, Ex. A.) On December 12,
                2017, Whirlpool told ZIM that all documents containing ZIM’s
                confidential information had been returned or destroyed. (Id. ¶ 32,
                Ex. B.) However, ZIM later determined through a forensic analysis
                that Whirlpool employees continued to access ZIM’s confidential
                information from an online file storage between January 2018 and
                April 2018. (Id. ¶¶ 33-34.)

                       As for Backer’s heating elements for Whirlpool, the
                Proposed FAC alleges that Backer’s design was required to obtain
                individual approval from UL before Whirlpool’s electric range
                could receive UL approval. (Id. ¶ 38.) Whirlpool was supposed to
                be compliant with the revised UL 858 standard by June 2018;
                however, it sought and received a three-month extension until
                September 2018. The Proposed FAC alleges that Whirlpool needed
                the extension because its work with Backer was “slow” and that
                Backer was “struggling” to complete its design. (Id. ¶¶ 38-39.)

                        According to the Proposed FAC, the design that Backer
                ultimately came up with was a “near copy” of one of the designs that
                ZIM had proposed to Whirlpool two years earlier, on November 30,
                2016, in which the thermostat was placed on the leg of the heating
                element. (Id. ¶¶ 24, 39-40.) The Proposed FAC alleges that
                Whirlpool shared ZIM’s confidential information regarding ZIM’s
                heating element work with Backer in order for Backer to obtain UL
                certification for its heating elements. It further alleges that Backer
                was motivated to copy ZIM’s design because Whirlpool was
                Backer’s only customer for its heating elements. (Id. ¶¶ 40, 44.)

                        Turning to the present motion, Backer argues that the Court
                should deny ZIM’s motion for leave to amend because it would be
                futile.

                        Federal Rule of Civil Procedure 15(a) governs amendments
                to pleadings. Rule 15(a)(2) provides that a court should freely give
                leave to amend when justice so requires. The decision to grant or
                deny leave to amend lies within the discretion of the court. 1

                      While the standard governing amendments is liberal, leave
                may be denied on a number of grounds, including where the


       1
           In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).


                                                  4
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 5 of 9 PageID #: 702




                  amendment is futile. 2 “‘Futility’ means that the complaint, as
                  amended, would fail to state a claim upon which relief could be
                  granted.” 3 Stated another way, “[a]n amendment is futile if the
                  proposed pleading could not withstand a motion to dismiss.” 4 “A
                  claim is not ‘futile’ merely because it will be difficult to prove.” 5

                          As with a motion to dismiss, to determine whether
                  amendment is futile the court must assume all well-pleaded facts to
                  be true and decide whether the amended complaint contains
                  sufficient factual matter to state a claim to relief that is plausible on
                  its face. 6 A claim has facial plausibility when the plaintiff pleads
                  factual content that allows the court to draw the reasonable inference
                  that the defendant is liable for the misconduct alleged. 7

                         As Judge Burke recognized in his previous Report and
                  Recommendation, trade secret claims under the DTSA and the
                  TUTSA are substantially similar. I incorporate by reference his
                  discussion of the legal standards that apply to those claims. 8

        2
          Id. (“Among the grounds that could justify a denial of leave to amend are undue delay,
 bad faith, dilatory motive, prejudice, and futility.”).
        3
            Id.; see also Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).
        4
          McNeil v. Metzger, No. CV 16-1083-CFC, 2020 WL 1154914, at *9 (D. Del. Mar. 10,
 2020) (citing City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 278 (3d
 Cir. 2018)).
        5
          Site Microsurgical Sys., Inc. v. Cooper Companies, Inc., 797 F. Supp. 333, 336 (D. Del.
 1992) (“[T]he claim must be futile as a matter of law rather than merely unlikely as a matter of
 fact.”).
        6
        El v. Marino, 722 F. App’x 262, 265 (3d Cir. 2018); VLSI Tech. LLC v. Intel Corp., No.
 CV 18-0966-CFC, 2020 WL 3488584, at *2 (D. Del. June 26, 2020).
        7
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        8
         See Zoppas Indus. de Mexico, S.A. de C.V. v. Backer EHP Inc., No. CV 18-1693-CFC,
 2019 WL 6615421, at *2 (D. Del. Dec. 5, 2019), report and recommendation adopted, No. CV
 18-1693-CFC, 2020 WL 205485 (D. Del. Jan. 14, 2020).
              [T]he legal elements for the two causes of action are essentially the
              same. See Great Am. Opportunities, Inc. v. Cherry Bros., LLC,
              Case No. 3:17-cv-1022, 2018 WL 418567, at *3 (M.D. Tenn. Jan.
              16, 2018) (“The requirements for establishing misappropriation of a
              trade secret are largely the same under the DTSA and the
              [TUTSA].”). The DTSA and the TUTSA define a “trade secret”


                                                     5
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 6 of 9 PageID #: 703




                    The proposed FAC identifies the information alleged to be
            trade secrets as at least the heating element prototypes and designs
            and related technical information that ZIM shared with Whirlpool
            pursuant to an NDA. (Proposed FAC ¶¶ 25-26.) Those allegations
            have not been materially altered between the original complaint and
            the Proposed FAC. And as Judge Burke concluded in his previous
            Report and Recommendation, which was adopted by Judge
            Connolly, it is plausible that such information satisfies the definition
            of “trade secret.” (D.I. 18 at 5-6; D.I. 24.)




            as, inter alia., “technical” and other information that “derives
            independent economic value . . . from not being generally known to,
            and not being readily ascertainable through proper means by,
            another person who can obtain economic value from the disclosure
            or use of the information” and whose owner “has taken reasonable
            measures to keep such information secret[.]” 18 U.S.C.
            § 1839(3); see also Tenn. Code Ann. § 47-25-1702(4) (defining
            “[t]rade secret” in a materially similar way). Both statutes also
            define “misappropriation” of a trade secret to be:
               (A) acquisition of a trade secret of another by a person who
               knows or has reason to know that the trade secret was acquired
               by improper means; or
               (B) disclosure or use of a trade secret of another without
               express or implied consent by a person who—
                    (i) used improper means to acquire knowledge of the
                    trade secret;
                    (ii) at the time of disclosure or use, knew or had
                    reason to know that the knowledge of the trade secret
                    was—
                         (I) derived from or through a person who had
                         used improper means to acquire the trade secret;
                         (II) acquired under circumstances giving rise to a
                         duty to maintain the secrecy of the trade secret or
                         limit the use of the trade secret; or
                         (III) derived from or through a person who owed
                         a duty to the person seeking relief to maintain the
                         secrecy of the trade secret or limit the use of the
                         trade secret . . .
            18 U.S.C. § 1839(5); see also Tenn. Code Ann. § 47-25-
            1702(2) (defining “[m]isappropriation” in a materially similar way).
 Id.

                                               6
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 7 of 9 PageID #: 704




                   In opposing ZIM’s motion to amend, Backer argues that the
            Proposed FAC fails to plausibly allege that Backer misappropriated
            any of ZIM’s trade secrets. I disagree.

                    The Proposed FAC alleges that ZIM shared secret heating
            element designs and technical information with Whirlpool pursuant
            to an NDA. It alleges that Whirlpool decided not to purchase the
            heating elements from ZIM and instead decided to work with
            Backer, ZIM’s competitor. It alleges that Whirlpool told ZIM it had
            destroyed all documents containing ZIM’s confidential information
            but that Whirlpool employees nevertheless accessed documents
            containing ZIM’s confidential information during a time when
            Whirlpool had switched to work with Backer. It alleges that
            Whirlpool sought an extension to the deadline to implement the UL
            standard, which at least suggests that Whirlpool and Backer may
            have had some sort of a setback during the development process.
            And it alleges that the design that Backer ultimately came up with
            was a “near copy” of one of the designs that ZIM had shared with
            Whirlpool pursuant to the NDA, in which the thermostat was located
            on the leg of the heating element. Those are enough facts to make
            it plausible that Backer misappropriated ZIM’s trade secrets.

                    Backer argued in its papers, and at the hearing today, that
            putting the thermostat design on the leg of the heating element is
            essentially an obvious design choice and does not suggest copying.
            But that is a factual issue not appropriate for resolution at the
            pleading stage. Moreover, the proposed FAC does not merely allege
            that Backer copied the idea of a thermostat on the leg. Rather, it
            alleges that Backer’s ultimate design was a “near copy” of a ZIM
            design in which the thermostat was on the leg.

                    Backer also points out that the Proposed FAC deleted some
            of the original complaint’s allegations regarding Backer’s
            development process. For example, the original complaint alleged
            that two of Backer’s earlier design proposals failed to obtain UL
            certification. It also suggested that Backer, in desperation, switched
            its design to one of ZIM’s to avoid missing the certification
            deadline. Those allegations have been removed from the Proposed
            FAC. (See D.I. 36, Ex. B ¶ 39.) Backer argues that, without those
            allegations, the Proposed FAC fails to state a claim.

                   I disagree. The withdrawn allegations, had they been proven
            by ZIM, certainly would have provided evidentiary support to
            ZIM’s claim that Backer copied one of ZIM’s designs because they
            suggest that ZIM had a strong motive to do so. Maybe without such
            evidence ZIM will be unable to convince the jury. But we are at the

                                              7
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 8 of 9 PageID #: 705




                pleading stage. The question is not whether ZIM has alleged enough
                factual material to win—or even whether it is probable that ZIM will
                win—but whether ZIM has alleged enough to move forward with
                discovery. I conclude that it has.

                         Backer also takes issue with other allegations in the
                Proposed FAC that relate to its motive to misappropriate trade
                secrets. Backer points out that the allegations about it being “slow”
                and “struggling” with its development are conclusory and can be
                disregarded. And it argues that other allegations regarding its desire
                to do a deal with Whirlpool are insufficient to support an inference
                that it had a motive to steal trade secrets. But if Backer is suggesting
                that a plaintiff must allege that a defendant competitor had a motive
                beyond its desire to sell its own products in the market, I disagree.
                Moreover, while showing that Backer was desperate to come up
                with a UL-compliant design and do a deal with Whirlpool may help
                ZIM convince a jury at trial, ZIM does not have to prove its claim
                at the pleading stage. 9

                        Finally, Backer’s answering brief also attached certain
                documents that, according to Backer, demonstrate that it designed
                its heating element independently. Even if the documents show
                what Backer says they do—which ZIM disputes—it is not
                appropriate for the Court to weigh evidence at this stage of the
                proceedings. To assess futility, the Court looks to see whether the
                amended pleading states a claim. I conclude that it does and, thus,
                granting leave to amend would not be futile.

                      Accordingly, I recommend that Plaintiff’s motion to amend
                be GRANTED.

        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

 Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1. Any

 objections to the Report and Recommendation shall be filed within fourteen days and limited to

 ten pages. Any response shall be filed within fourteen days thereafter and limited to ten pages.




        9
          Backer also argues that I should disregard ZIM’s allegation that “the Mexican Institute
 of Industrial Property redetermined that [a Backer affiliate] had infringed ZIM’s copyright” on a
 heating element design. (Proposed FAC ¶ 42.) I conclude that the Proposed FAC states a claim
 even without that allegation.
                                                   8
Case 1:18-cv-01693-CFC-CJB Document 53 Filed 12/22/20 Page 9 of 9 PageID #: 706




 The failure of a party to object to legal conclusions may result in the loss of the right to de novo

 review in the district court.

         The parties are directed to the Court’s “Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72,” dated October 9, 2013, a copy of which can be found on the Court’s website.



 Dated: December 22, 2020                             ___________________________________
                                                      The Honorable Jennifer L. Hall
                                                      United States Magistrate Judge




                                                  9
